Citation Nr: 1703883	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-46 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include pes planus.

2.  Entitlement to service connection a right foot disability, to include right foot hallux valgus.



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the June 2010 rating decision, service connection for a left foot disability was denied.  In the July 2010 rating decision, service connection for a right foot disability was denied and service connection for eczema was granted and awarded an initial noncompensable rating.  The Veteran timely disagreed with the denials of service connection for bilateral feet disabilities and the initial rating assigned for eczema.

In August 2015, the Board remanded these matters for further evidentiary development.

In a March 2016 rating decision, service connection for left foot hallux valgus was granted.  This award of service connection does not satisfy the Veteran's appeal with respect to a bilateral foot disability.  To that end, diagnoses of right foot hallux valgus and bilateral pes planus are separate and distinct from the diagnosis of left foot hallux valgus and the Board will consider those distinct disabilities (although falling under the umbrella of bilateral feet disabilities) herein.  See Boggs v. West, 11 Vet. App. 334, 340 (1998).

As a final preliminary matter, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit. Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on the issue of entitlement to an initial compensable rating for eczema in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.


FINDINGS OF FACT

1.  The evidence is in at least relative equipoise as to whether bilateral pes planus had its onset during active service.

2.  The evidence is in at least relative equipoise as to whether right foot hallux valgus had its onset during active service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, bilateral pes planus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, right foot hallux valgus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issues decided herein, further discussion of the VCAA is not necessary at this time.


Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).

I.  Bilateral Foot Disability

When no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been in sound condition upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096; Bagby v. Derwinski, 1 Vet. App. 225, 227   (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing to Wagner, 370 F.3d at 1096).

Service treatment records do not reveal any preexisting foot disability, including bilateral pes planus, prior to the Veteran's entry into active service.  Thus, she is presumed to be in sound condition at entry.  To that end, as such, VA is required to rebut that presumption by clear and unmistakable evidence.

The Veteran was afforded a VA examination in December 2009.  There, she was diagnosed with bilateral pes planus.  Initially, the examiner offered no opinion as to the etiology of pes planus due to a lack of service treatment records to review.  In an addendum opinion, the examiner opined that it was less likely than not that right foot pes planus was related to service.  As rationale, the examiner stated that pes planus is usually congenital and pes planus was not noted in the record when evaluating the right foot disability on active duty.  The examiner noted that the diagnosis from an October 1981 in-service examination was tendonitis.

This opinion, however, does not rebut the presumption of soundness as the examiner does not state, let alone explain, that pes planus clearly and unmistakably preexisted service.  As the presumption of soundness has not been rebutted by clear and unmistakable evidence, the question becomes one of direct service connection.

The examiner's opinion, additionally, does not resolve the question of service connection for bilateral pes planus.  To that end, the examiner only discussed right foot pes planus, with no mention of the left foot.  Further, the examiner relies solely on the fact that pes planus is usually congenital and was not noted in the Veteran's service treatment records.  The absence of evidence of a diagnosis in the service treatment records may not be relied upon by an examiner in providing a negative opinion.   See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Moreover, while congenital defects typically are not subject to service connection, see 38 C.F.R. § 3.303(c); 4.9, the examiner noted that pes planus is usually congenital, not that the Veteran's pes planus is congenital.  For those reasons, the December 2009 VA examiner's opinion is inadequate.

At the December 2009 VA examination, the Veteran relayed that she has experienced foot pain since service.  She stated that she wore boots for 20 years during service and her foot pain occurred concurrently with wearing boots during service.

The Board notes that at the current juncture, there is no adequate medical opinion addressing the etiology of the Veteran's pes planus.  The Board could remand for another medical opinion.  However, remand could be interpreted as a violation of 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination") and Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).

Further, the Veteran's competent report of foot pain beginning during service and occurring concurrently with wearing boots is credible.  This is some evidence of a possible nexus between bilateral pes planus and service.  Given the lack of any probative evidence against a finding that pes planus is related to service, the Board finds the evidence regarding the claim for service connection for bilateral pes planus in at least relative equipoise and, as such, the all doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for bilateral pes planus is warranted.

II.  Right Foot Disability

A service treatment record noted that the Veteran complained of right foot pain during service.

The Veteran was afforded a VA examination in December 2009.  There, she was diagnosed with right foot hallux valgus.  The examiner, however, did not offer an opinion as to whether right foot hallux valgus was related to service.

The Veteran was afforded another VA examination in December 2015.  There, she was diagnosed with hallux valgus.  The examiner stated that the dates of diagnosis were 2006, 2008 or 2009 (it is unclear why the examiner could not determine when hallux valgus was diagnosed).  The examiner acknowledged that the Veteran reported having bilateral foot pain in service since she wore boots for 20 years.  Despite providing a positive opinion regarding left foot hallux valgus, the examiner opined that it was less likely than not that right foot hallux valgus was related to service.  As rationale, the examiner stated that the Veteran only saw a physician in right foot problems once in service.  The examiner also stated that from the Veteran's retirement until 2009, it was eight years.  Apparently, the examiner was concluding that eight years was too long a period of time to conclude that hallux valgus was related to service.

The Board finds the December 2015 opinion inadequate for several reasons.  First, the examiner's opinion did not consider the Veteran's statements that she has experienced foot pain since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1   (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Second, it is wholly unclear why the examiner keyed on 2001 to 2009 in determining that such was too long a period to conclude that right foot hallux valgus.  Indeed, the examination report states that the Veteran may have been diagnosed with right foot hallux valgus in 2006.

As discussed above, the Board notes that at the current juncture, there is no adequate medical opinion addressing the etiology of the Veteran's right foot hallux valgus.  The Board could remand for another medical opinion.  However, remand could be interpreted as a violation of 38 C.F.R. § 3.304(c) and Mariano v. Principi, 17 Vet. App. at 312.

Further, as discussed above, the Veteran's competent report of foot pain beginning during service and occurring concurrently with wearing boots is credible.  This is some evidence of a possible nexus between right foot hallux valgus and service.  Given the lack of any probative evidence against a finding that right foot hallux valgus is related to service, the Board finds the evidence regarding the claim for service connection for right foot hallux valgus in at least relative equipoise and, as such, the all doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for right foot hallux valgus is warranted.




ORDER

Service connection for bilateral pes planus is granted.

Service connection for right foot hallux valgus is granted.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


